                                         Case 3:20-cv-03345-WHO Document 167 Filed 07/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BMA LLC, et al.,                                    Case No. 20-cv-03345-WHO
                                                         Plaintiffs,
                                   8
                                                                                             ORDER DENYING ADMINISTRATIVE
                                                  v.                                         MOTION TO CONFIRM JUNE 1, 2021
                                   9
                                                                                             SCHEDULING ORDER
                                  10     HDR GLOBAL TRADING LIMITED, et
                                         al.,                                                Re: Dkt. No. 164
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              On June 1, 2021, I granted the parties’ joint stipulation on the briefing schedule for
                                  14
                                       defendants’ pending motion to dismiss. I made modifications to the parties’ stipulated dates
                                  15
                                       setting July 16, 2021 as the deadline for plaintiffs’ opposition brief not exceeding -five (35) pages
                                  16
                                       and August 4, 2021 as the deadline for defendants’ reply brief not exceeding twenty (20) pages.
                                  17
                                       Dkt. No. 152. My recent order denying motion to lift discovery stay, Dkt. No. 160, and order
                                  18
                                       denying administration motion for cryptocurrency tutorial, Dkt. No. 163, mistakenly reflected that
                                  19
                                       the opposition brief is due July 21, 2021. Defendants have filed an administrative motion to
                                  20
                                       confirm the June 1, 2021 scheduling order. Dkt. No. 163
                                  21
                                              I apologize for my error. Having made it, however, and with the likelihood that plaintiffs
                                  22
                                       may have relied on it, I will revert to the dates to which the parties originally stipulated.
                                  23
                                              The briefing schedule is as follows:
                                  24
                                                  •    By July 21, 2021, plaintiffs shall file and serve their opposition to defendants’
                                  25
                                                       Motion to Dismiss, which may be no longer than thirty-five (35) pages;
                                  26
                                                  •    By August 13, 2021, defendants shall file and serve their reply in support of their
                                  27
                                                       Motion to Dismiss, which may be no longer than twenty (20) pages
                                  28
                                         Case 3:20-cv-03345-WHO Document 167 Filed 07/15/21 Page 2 of 2




                                   1             •   Hearing on defendants’ Motion to Dismiss the Second Amended Consolidated

                                   2                 Complaint remains set for Wednesday, August 25, 2021 at 2 p.m.

                                   3          IT IS SO ORDERED.

                                   4   Dated: July 15, 2021

                                   5

                                   6
                                                                                               William H. Orrick
                                   7                                                           United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
